Citation Nr: 0915884	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In August 2008, the Veteran testified during a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran currently has bilateral hearing loss which was 
neither incurred in nor aggravated by active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may such be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113,  5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b), 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. 
Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 2009).

The RO provided notice to the Veteran in a March 2007 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his claims 
for service connection.  The letter also advised as to what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA, and 
provided him with notice of the information and evidence 
needed to establish a disability rating and an effective date 
for his claimed disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Veteran asserts that his hearing loss is related to in-
service exposure to noise from grenades and rifles.  The 
Veteran's DD Form 214 reflects that he served in Vietnam and 
received the Bronze Star Medal, among other awards, and that 
his service occupation was light weapons infantryman.  The 
Board acknowledges that the Veteran was exposed to acoustic 
trauma during military service.  The Veteran also reported 
some noise exposure after service as a construction foreman, 
and said he wore hearing protection most of the time in that 
job.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss because it is the 
result of acoustic trauma during service.

A hearing evaluation, with audiometric testing, conducted 
upon enlistment in 1969 indicated that there was some degree 
of hearing impairment, and thus the presumption of soundness 
is rebutted as to impaired hearing.  A hearing evaluation 
conducted at separation in October 1971 noted an auditory 
threshold of 35 decibels at a frequency of 4000 Hertz in the 
left ear.  The 1969 audiological examination was performed 
under ASA standards, while the 1971 examination was performed 
under current ISO standards. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993)

The Veteran had a VA audiological examination in May 2007; 
the examiner noted that he had reviewed the Veteran's claims 
file.  The examiner opined that the Veteran's current hearing 
loss is not related to service.  The examiner reasoned that 
the Veteran did not have rateable hearing loss at separation.

The results of audiometric testing performed at the May 2007 
VA examination shows that the Veteran currently has a 
bilateral hearing loss disability as defined by VA 
regulations.

In November 2007, the RO requested an addendum opinion from a 
VA audiological examiner.  The examiner was asked to address 
whether the Veteran's bilateral hearing loss pre-existed 
service or was aggravated thereby.  In November 2007, a VA 
audiologist converted the 1969 audiological tests results to 
current ISO standards, reviewed the claims file and the May 
2007 VA examination, and concluded that based upon the 
audiometric results shown on entrance and separation from 
service, the Veteran's hearing loss was not aggravated beyond 
the normal progression during service.  The examiner stated 
that the rationale for the opinion was her clinical 
experience as an audiologist.  

The only evidence supporting the Veteran's claim consists of 
his statements.  In contrast, the Board emphasizes that the 
November 2007 VA medical opinion reflects that the examiner 
had reviewed the claims folder.  She opined that that his 
hearing loss was not aggravated beyond the normal progression 
during military service.  

The Board concludes that the medical findings are of greater 
probative value than the Veteran's allegations regarding his 
hearing loss.  Since the Veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board finds that it cannot be concluded that the 
preexisting hearing loss increased in severity during his 
period of active duty service.  There is no medical evidence 
linking the current bilateral hearing loss with service.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Veteran contends that he has hepatitis C that was 
incurred in service.  

Service treatment records reflect that in October 1971, the 
Veteran was diagnosed with hepatitis during service, at which 
time it was noted that he had used heroin by smoking for the 
past three months.  It was noted that his liver was 
questionably enlarged.  The type of hepatitis was not 
indicated.

After service, a March 1974 VA psychiatric examination 
revealed that the Veteran reported that his primary problem 
was drugs, and said he began using marijuana and heroin in 
Vietnam.  He reported significant post-service drug use, 
including heroin, and said he was particularly attracted to 
needles and the injection of drugs.

Post-service medical records reflect treatment for hepatitis 
B and C.

At a May 2007 VA liver examination, the examiner diagnosed 
hepatitis C, and stated that the type of hepatitis the 
Veteran had in service was not shown, and indicated that it 
would be resorting to speculation to state whether the 
Veteran's current hepatitis C is due to the hepatitis in 
service.  He noted that the Veteran had reported risk factors 
for hepatitis including substance abuse (although the Veteran 
denied using injectable drugs), and blood splashes and sexual 
activity in Vietnam.

The question in this case is not whether the Veteran suffers 
from hepatitis C, but whether his hepatitis C is due to risk 
factors in service.  The record contains pertinent medical 
evidence, and should permit an opinion to be rendered without 
a new physical examination.  Thus, the RO should request a VA 
medical opinion based upon a review of the claims file 
without examination of the Veteran, unless the examiner 
determines that he/she cannot render such an opinion without 
physically examining the Veteran.

Prior to scheduling the VA opinion request, the Veteran's 
treatment records for hepatitis of any type since December 
2007 should be obtained to ensure a complete record for the 
examiner's consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hepatitis 
since December 2007.  After securing the 
necessary release, the RO should obtain 
any pertinent records which are not 
already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should obtain a VA medical opinion in 
order to determine the likely etiology 
of the veteran's hepatitis C based on 
his claimed risk factors of:  drug abuse 
(either IV or otherwise); being exposed 
to the blood of other veterans during 
service, and sexual activity.  

All opinions should be based on a review 
of the evidence of record, including the 
service medical records, and sound 
medical principles.  The claims file 
must be sent to the examiner for review.  
The examiner should provide a rationale 
for all opinions expressed.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and be given the opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


